*262The opinion of the court was delivered by
Barrett, J.
Eoley owed Dixon, the claimant; Nevins owed Eoley. Eoley put his claims against Nevins into Dixon’s hands for him to collect, and to credit the avails in payment of his debt against Eoley. Dixon employed Macomber, the trustee, to get the money of Nevins, and pay the same over to him — Dixon. Macomber got the money, and was then trusteed by the plaintiff in this suit. In the hands of Macomber, was that the money of Foley or of Dixon ? We answer, Dixon.
The judgment is reversed, and judgment is rendered that the trustee be discharged with costs to him and to the claimant.